JOURNAL ENTRY and OPINION
This case is before the court on appeal from a divorce decree entered by the Cuyahoga County Court of Common Pleas, Domestic Relations Division, on March 15, 2000. Defendant-appellant assigns error to the court's decree in some thirty-one respects.
Appellee has moved the court to strike appellant's brief, arguing that the brief fails to conform to the Rules of Appellate Procedure. Appellee complains that appellant's sixty-page brief exceeds this court's forty-page limit and fails to argue the assignments of error separately.
We agree that appellant's brief does not comply with the requirements of App.R. 19(A) and Loc.App.R. 16(A). The brief not only exceeds this court's page limit on appellant's briefs without prior permission, but it also is not double-spaced and does not conform to the limits on the dimensions of typed matter.
Appellant's brief was previously stricken with leave to refile a conforming brief. Pursuant to our Local Appellate Rules, we could dismiss the appeal for failure to refile in conformance with the appellate rules. See Loc.App.R. 16(B).
More important, however, appellant does not argue any of his thirty-one assignments of error separately, choosing instead to address them collectively in two groupings of nineteen and twelve respectively. Pursuant to App.R. 12(A)(2), this court may disregard an assignment of error if the party raising it fails to argue the assignment separately in his or her brief, as required by App.R. 16. This court has no duty to rule on assignments of error that are not adequately briefed. In re Brown
(1989), 60 Ohio App. 3d 136, 139; North Coast Cookies, Inc. v. SweetTemptations, Inc. (1984), 16 Ohio App. 3d 342; also see Newburgh Heightsv. Wheatley (Oct. 29, 1998), Cuyahoga App. No. 72422, unreported. Because appellant has failed to argue separately any assigned error, we summarily affirm. See North Coast Cookies, Inc., 16 Ohio App.3d at 344.
It is ordered that appellee recover of appellant her costs herein taxed.
The court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this court directing the Cuyahoga County Court of Common Pleas, Domestic Relations Division, to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
JAMES D. SWEENEY, J. and JAMES J. SWEENEY, J. CONCUR.